 

Exhibit 10.12

 

LENDER CERTIFICATE

 

 

October 29, 2019

To:        JPMORGAN CHASE BANK, N.A.,
             as Administrative Agent

Antero Resources Corporation (the “Borrower”), certain Subsidiaries of Borrower,
as Guarantors, the lenders from time to time party thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”) have entered into that certain Fifth
Amended and Restated Credit Agreement, dated as of October 26, 2017 (as the same
has been and may further be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Unless otherwise defined herein, capitalized terms used herein
have the meaning specified in the Credit Agreement.

Please be advised that the undersigned has agreed (a) to become a Lender under
the Credit Agreement effective October 29,  2019 (the “Effective Date”) with a
Commitment of $140,000,000 and (b) that, from and after the Effective Date, it
shall be deemed to be a Lender in all respects under the Credit Agreement and
the other Loan Documents and shall be bound thereby.

 

 

Very truly yours,

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

By:

/s/ Katy Berkemeyer

 

Name:

Katy Berkemeyer

 

Title:

Authorized Signatory

 

 



Antero Lender Certificate



 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ David Morris

 

Name:

David Morris

 

Title:

Authorized Officer

 

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Michael Kennedy

 

Name:

Michael Kennedy

 

Title:

Senior Vice President – Finance

 

 





Antero Lender Certificate – Signature Page



 

SCHEDULE 1.01

Applicable Percentages and Commitments

Lender

Commitment

Applicable Percentage

JPMorgan Chase Bank, N.A.

$ 160,000,000.00


6.06060606061%

Wells Fargo Bank, N.A.

$ 160,000,000.00


6.06060606061%

Bank of America, N.A.

$ 140,000,000.00


5.30303030303%

Barclays Bank PLC

$ 140,000,000.00


5.30303030303%

BMO Harris Bank N.A.

$ 140,000,000.00


5.30303030303%

Capital One, National Association

$ 140,000,000.00


5.30303030303%

Citibank, N.A.

$ 140,000,000.00


5.30303030303%

Credit Agricole Corporate and Investment Bank

$ 140,000,000.00


5.30303030303%

Royal Bank of Canada

$ 140,000,000.00


5.30303030303%

ABN Amro Capital USA LLC

$ 95,000,000.00


3.59848484848%

The Bank of Nova Scotia

$ 95,000,000.00


3.59848484848%

Compass Bank

$ 95,000,000.00


3.59848484848%

Canadian Imperial Bank of Commerce, New York Branch

$ 95,000,000.00


3.59848484848%

Credit Suisse AG, Cayman Islands Branch

$ 95,000,000.00


3.59848484848%

DNB Capital LLC

$ 95,000,000.00


3.59848484848%

ING Capital LLC

$ 95,000,000.00


3.59848484848%

Natixis, New York Branch

$ 95,000,000.00


3.59848484848%

Sumitomo Mitsui Banking Corporation

$ 95,000,000.00


3.59848484848%

Toronto Dominion (New York) LLC

$ 95,000,000.00


3.59848484848%

Branch Banking & Trust Company

$ 65,000,000.00


2.46212121212%

Comerica Bank

$ 65,000,000.00


2.46212121212%

Morgan Stanley Bank, N.A.

$ 65,000,000.00


2.46212121212%

PNC Bank National Association

$ 65,000,000.00


2.46212121212%

Suntrust Bank

$ 65,000,000.00


2.46212121212%

U.S. Bank National Association

$ 65,000,000.00


2.46212121212%

TOTAL

$ 2,640,000,000.00


100.00000000000%

 

Antero Lender Certificate – Signature Page

